DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 09/09/2021. 
The application has claims 1-6 present. All the claims have been examined.
The IDS with references submitted on 04/07/2022 has been reviewed by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 7-9 of U.S. Patent No. 11,144,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader set of claim than the claims in Pat ‘715. 
An example of the first set of claims 1-3 mapping is shown below to claims 1-3 of Pat ‘715. Claims 4-6 are the apparatus claims.

Instant application 
Patent # 11144715
1. A method for efficient data entry in a field of a form displayed on a mobile device screen comprising: displaying, on said mobile device screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen; 


selecting a camera function, from said data entry screen using a camera selector; taking a picture of information; 



extracting selectable text from said picture and displaying said selectable text in said data entry screen; inserting one or more element selected said selectable text into said field.




2. The method of claim 1 wherein said one or more elements are not collocated on the picture.


3. The method of claim 2 further comprising merging said one or more elements to fill said field.
1. A method for efficient data entry in a first field of a form displayed on a mobile device screen comprising: displaying, on said mobile device screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen; 

displaying a camera selector for selecting a camera function, in a data recognition mode, from said data entry screen; in response to a user taking a picture of information; 

extracting, cropping and rotationally correcting selectable text from said picture and displaying said selectable text in said data entry screen; in response to a user selecting one or more elements from said selectable text; automatically inserting said one or more elements from said selectable text into said first field.

2. The method of claim 1 wherein when said one or more elements are not collocated, said inserting comprises merging said one or more elements into said first field.

3. The method of claim 1, wherein when said one or more elements are in multiple lines, said inserting comprises merging said one or more elements into said first field.





Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of Co-pending application 17/550,698, in view of Walia et al. (US 20190034894). Although the claims at issue are not identical, they are not patentably distinct from each other.
An example of the mapping for claim 1 is shown below. Claim 4 is the apparatus claim which is taught by claim 6 of ‘698.

Co-pending application 17/550,698
Instant application 
1. A method for efficient data entry in a field of a form displayed on a screen of a mobile device comprising: displaying, on said screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen; 

receiving a picture of information on said mobile device; 

causing selectable text to be extracted from said picture and displaying said selectable text in said data entry screen; receiving a selection of an element from said selectable text and automatically inserting and displaying into said field.


1. A method for efficient data entry in a field of a form displayed on a mobile device screen comprising: displaying, on said mobile device screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen; 


selecting a camera function, from said data entry screen using a camera selector; taking a picture of information; 

extracting selectable text from said picture and displaying said selectable text in said data entry screen; inserting one or more element selected said selectable text into said field.


In regards to claims (2 and 5), Co-pending application 17/550,698 doesn’t specifically teach wherein said one or more elements are not collocated on the picture.
Walia teaches wherein said one or more elements are not collocated on the picture (see para 76; the elements are selected and after the items have been identified they are paste to the form).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Walia with ‘698, with a reasonable expectation of success. It would have been motivated since the it provides control to the user to only select the desired text.

In regards to claims (3 and 6), Co-pending application 17/550,698 doesn’t specifically teach further comprising merging said one or more elements to fill said field.
Wallia teaches further comprising merging said one or more elements to fill said field (see para 76; the elements are selected and after the items have been identified they are paste to the form).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Walia with ‘698, with a reasonable expectation of success. It would have been motivated since the it provides control to the user to only select and insert/ merge the desired text into the form.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walia et al. (US 20190034894), in view of Peterson et al. (US 20170357627) and in view of  Zhu (US 20120163664).

In regards to claims 1 and 4, Walia discloses a method for efficient data entry in a field of a form displayed on a mobile device screen comprising (see abstract and at least para 76; data transfer by means of filling in form on a device taking information from a document): selecting a camera function; taking a picture of information (see FIG. 16 and at least para 45, 76; using a camera to capture an image of a document, “adapted to provide a control to invoke a data capture from a document, particularly an image”); extracting selectable text from said picture and displaying said selectable text in said data entry screen; inserting one or more element selected said selectable text into said field (see para 76; “the image of the document may be processed to recognize text characters. Such processing may be performed to permit selection of the text in the GUI displaying the document on a display device”. “In a form to be completed a user may tap a field (or right click therein using a pointer device (mouse) to invoke a control interface such as for pasting data. One control may invoke a "copy/paste from image" option”). 
Walia doesn’t specifically teach displaying, on said mobile device screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen;
Peterson teaches displaying, on said mobile device screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen; (see FIG. 9B and at least para 260; a form filling interface that based on user contact of a field opens a soft keyboard, thus providing at that point two sections showing the form with its fields and the second with the soft keyboard – data entry-).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Peterson for providing a data entry screen with the teachings of Walia, since doing so would improve the system by providing a fast and easy way to access the entry screen (keyboard) as needed by the user to fill out the form fields. 
Walia as modified by Peterson do not specifically teach selecting a camera function from said data entry screen.
However, Zhu teaches selecting a camera function from said data entry screen (see at least para 126 and FIG. 10; teaches selecting a camera function from within the soft keyboard screen area).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Zhu for accessing a camera function within the keyboard gui with the teachings of Walia as modified by Peterson, since doing so would improve the system by providing a fast and easy way to access the camera functionality as needed by the user.

In regards to claims 2 and 5, Walia teaches wherein said one or more elements are not collocated on the picture (see para 76; the elements are selected and after the items have been identified they are paste to the form).

In regards to claims 3 and 6, Walia teaches further comprising merging said one or more elements to fill said field (see para 76; the elements are selected and after the items have been identified they are paste to the form).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chellapilla et al. (US 20040181749): teaches form filling using extracted data from a document. Clustering the extracted data to be used to fill the form fields. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario M Velez-Lopez whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144